                N THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA,                     No. 4:18-CR-00281

                                                  (Judge Brann)
        v.

    JEFFREY G. BOYD,

              Defendant.

                                    ORDER

        AND NOW, this 11th day of February 2019, in accordance with the

accompanying memorandum opinion, IT IS HEREBY ORDERED that

Defendant’s Motion to Strike Surplusage From the Indictment, December 6, 2018,

ECF No. 51, is DENIED.


                                           BY THE COURT:
.


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
